     Case 3:20-cv-00841-LAB-AGS Document 3 Filed 05/12/20 PageID.25 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                              Case No.: 3:20-cv-00841-LAB-AGS
     CDCR #J-48500,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) DENYING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15   MARIN COUNTY and ALAMEDA                           AS BARRED BY 28 U.S.C. § 1915(g)
     COUNTY,                                            [ECF No. 2]
16
17                                  Defendants.         AND
18
                                                        2) DISMISSING CIVIL ACTION
19                                                      FOR FAILURE TO PAY FILING
                                                        FEE REQUIRED BY 28 U.S.C. §
20
                                                        1914(a)
21
22
23
24
           Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
25
     Quentin State Prison has filed a civil action captioned as challenging “Marin County’s
26
     Vexatious Litigant Order and Alameda County’s Void Judgment.” (See ECF No. 1,
27
     Compl., at 1.) Also attached to Plaintiff’s Complaint is a document captioned “In re: to
28
                                                    1
                                                                           3:20-cv-00841-LAB-AGS
     Case 3:20-cv-00841-LAB-AGS Document 3 Filed 05/12/20 PageID.26 Page 2 of 5


 1   the matter of Steven Wayne Bonilla Void Judgment on its face, rendered by the Alameda
 2   County Superior Court . . .” purporting to challenge Plaintiff’s underlying conviction and
 3   two subsequent orders issued by the Alameda County Superior Court in Plaintiff’s habeas
 4   case. (See id. at 6; see also id. at 12-13 (attaching the orders).) Plaintiff has not paid the
 5   filing fee required to commence a civil action; instead, he has filed a Motion to Proceed In
 6   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a). (See ECF No. 2.)
 7   I.    Motion to Proceed IFP
 8         A.     Standard of Review
 9         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
10   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however,
11   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
12   of a filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams
13   v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
14   (“PLRA”) amended Section 1915 to preclude the privilege to proceed IFP:
15                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
16
                  appeal in a court of the United States that was dismissed on the
17                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
18
                  imminent danger of serious physical injury.
19
20   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
21   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
22         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
23   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
24   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
25   unsuccessful suits may entirely be barred from IFP status under the three strikes
26   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
27   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312
28   (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims
                                                   2
                                                                               3:20-cv-00841-LAB-AGS
     Case 3:20-cv-00841-LAB-AGS Document 3 Filed 05/12/20 PageID.27 Page 3 of 5


 1   dismissed both before and after the statute’s effective date.” Id. at 1311.
 2          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
 3   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
 4   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
 5   styles such dismissal as a denial of the prisoner’s application to file the action without
 6   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
 7   When courts “review a dismissal to determine whether it counts as a strike, the style of the
 8   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 9   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
10   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
11   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
12   action,” however, courts may “assess a PLRA strike only when the case as a whole is
13   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d 1147, 1152
14   (9th Cir. 2019) (citing Washington v. L.A. Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
15   Cir. 2016)).
16          Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
17   from pursuing any other IFP action in federal court unless he can show he is facing
18   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
19   F.3d at 1051-52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
20   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at
21   the time of filing.”).
22          B.      Discussion
23          As a preliminary matter, the Court has reviewed Plaintiff’s Complaint and finds that
24   it does not contain any “plausible allegations” to suggest that he “faced ‘imminent danger
25   of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28
26   U.S.C. § 1915(g)). Instead, Plaintiff alleges that his Alameda County judgment of
27   conviction and an order from Marin County declaring him a vexatious litigant should be
28   “vacated” because they were issued without subject-matter jurisdiction. (See Compl. at 5.)
                                                   3
                                                                               3:20-cv-00841-LAB-AGS
     Case 3:20-cv-00841-LAB-AGS Document 3 Filed 05/12/20 PageID.28 Page 4 of 5


 1   Additionally, Plaintiff contends that the Court should declare two orders issued by the
 2   Alameda County Superior Court in Plaintiff’s habeas case void for lack of subject-matter
 3   jurisdiction, discharge Plaintiff from custody because his underlying judgment of
 4   conviction is void, and compel individuals who were evidently witnesses at Plaintiff’s
 5   criminal trial to disclose the source of certain information used in the case. (See id. at 10.)
 6          While Defendants typically carry the initial burden to produce evidence
 7   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
 8   some instances, the district court docket may be sufficient to show that a prior dismissal
 9   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
10   at 1120. That is true here.
11          Based on the dockets of many court proceedings available on PACER, 1 this Court
12   finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
13   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
14   that they were frivolous, malicious, or failed to state a claim upon which relief may be
15   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012) (noting
16   Plaintiff’s litigation history in the Northern District of California, including the dismissal
17   of 34 pro se civil rights actions between June 1 and October 31, 2011 alone, which were
18   dismissed “because the allegations in [his] complaints d[id] not state a claim for relief
19   under § 1983.”); id. at *3 (“The following five actions are DISMISSED without prejudice
20   and without leave to amend for failure to state a claim upon which relief may be granted:
21   Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda County
22   District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-0026;
23
24
     1
25     A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-WMc,
     2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d 1520,
26   1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal.
     2015), and “‘may take notice of proceedings in other courts, both within and without the federal judicial
27   system, if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225 (quoting
     Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel. Robinson
28   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                                         4
                                                                                         3:20-cv-00841-LAB-AGS
     Case 3:20-cv-00841-LAB-AGS Document 3 Filed 05/12/20 PageID.29 Page 5 of 5


 1   Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”); id. at *3
 2   n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C. § 1915(g),
 3   he no longer qualifies to proceed in forma pauperis in any civil rights action.” (citing In re
 4   Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-7:19)).
 5         Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
 6   the three “strikes” permitted by Section 1915(g), and he fails to make any plausible
 7   allegation that he faced imminent danger of serious physical injury at the time he filed this
 8   case, he is not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055;
 9   Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. § 1915(g) “does not prevent all
10   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
11   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
12   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
13   itself a matter of privilege and not right.”).
14   II.   Conclusion and Orders
15         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Proceed
16   IFP (ECF No. 2) as barred by 28 U.S.C. Section 1915(g), DISMISSES this civil action
17   based on Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. Section 1914(a),
18   CERTIFIES that an IFP appeal from this Order would not be taken in good faith pursuant
19   to 28 U.S.C. Section 1915(a)(3), and DIRECTS the Clerk of the Court to close the file.
20         IT IS SO ORDERED.
21
22   Dated: May 12, 2020
23                                                    Hon. Larry Alan Burns
24                                                    Chief United States District Judge
25
26
27
28
                                                       5
                                                                                  3:20-cv-00841-LAB-AGS
